In this pro se case before the court on defendant’s motion to dismiss, plaintiff seeks judgment of $1,000 as a reward for his alleged wartime rescue of eight American servicemen whose airplane was downed in the Philippines during World War II. Because plaintiff filed his petition long after the appropriate statute of limitations had run, we hold for the Government.
Plaintiff’s claim was filed on April 11, 1979. Our statute of limitations begins to run when all events fixing liability of the United States have occurred. Japanese War Notes Claimants Association v. United States, 178 Ct. Cl. 630, 632, 373 F. 2d 356, 358, cert. denied 389 U.S. 971 (1967). Plaintiffs petition states that the acts giving rise to his claim occurred in September 1944. More than 34 years elapsed between the accrual of the alleged right of action and the commencement of this suit. Since claims in this court "shall be barred unless the petition thereon is filed within six years after such claim first accrues,” 28 U.S.C. §2501, we must dismiss plaintiffs petition.
Accordingly, it is ordered, upon consideration of the parties’ submissions, but without oral argument, that defendant’s motion to dismiss is granted. The petition is dismissed.